1 Citibank Basic Materials Symposium December 2007 2 Safe Harbor This presentation contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, about Aldabra 2 Acquisition Corp. (“A2”), the paper and packaging businesses of Boise Cascade, L.L.C. (“Boise Cascade”) and the combined business after completion of the transaction contemplated herein (“Boise Paper Company” or “Boise”). Forward-looking statements are statements that are not historical facts. Such forward-looking statements use words such as “may,” “expect,” “anticipate,” “contemplate,” “believe,” “estimate,” “intend,” “plan,” “project,” “continue” and other words and terms of similar meaning. Such forward-looking statements, based upon current beliefs and expectations, are subject to risks and uncertainties which could cause actual results to differ from the forward-looking statements. The following factors, among others, could cause actual results to differ from those set forth in the forward-looking statements: Uncertainties as to the timing of the transaction; The ability to obtain financing and the terms of the financing; Satisfaction of closing conditions to the transaction; Costs associated with running the business on a stand-alone basis; Paper industry trends, including factors affecting supply and demand; Changes in input availability and costs including fiber, energy, labor and other materials and costs; Competitive requirements or changes affecting the businesses in which Boise is engaged; Competing technologies, materials and products; Increased capital requirements; Capital availability, cost and terms; Reliability of Boise’s operating equipment; Credit or currency risks affecting Boise’s revenue and profitability; Delisting of the Company’s securities from the American Stock Exchange or an inability to have securities listed on the New York Stock Exchange, NASDAQ or another exchange following the consummation of the transaction; Changing legislation or regulatory environments; Changing interpretations of generally accepted accounting principles; General economic conditions; and Other relevant risks detailed in A2’s and Boise Cascade Holdings, L.L.C.’s filings with the U.S. Securities and Exchange Commission (“SEC”), including, without limitation, the preliminary proxy statement, our quarterly reports on Form 10-Q and our current reports on Form 8-K. The information set forth herein should be read in light of such risks. This information is made only as of the date hereof, and neither A2 nor Boise assumes any obligation to update the information contained in this presentation, whether as a result of new information, future events or otherwise. This presentation contains disclosures of EBITDA, Segment EBITDA, Stand-alone Adjusted EBITDA, Stand-alone Adjusted Run-Rate EBITDA, and other measures for certain periods, which may be deemed to be non-GAAP financial measures within the meaning of Regulation G promulgated by the SEC. The disclosure of our EBITDA-based measures and other measures may not be comparable to similarly titled measures reported by other companies. These EBITDA-based measures should be considered in addition to, and not as a substitute, or superior to, operating income, cash flow, revenue, net income, or other measures of financial performance prepared in accordance with generally accepted accounting principles. 3 Additional Securities Law Information Aldabra 2 Acquisition Corp. (“A2”) has filed with the SEC a preliminary proxy statement (“Preliminary Proxy”) in connection with the proposed acquisition of the paper and packaging businesses of Boise Cascade, L.L.C. (“Boise Cascade”) and intends to mail a definitive proxy statement and other relevant documents to A2’s stockholders. Stockholders of A2 and other interested persons are advised to read A2’s preliminary proxy statement, and amendments thereto, and the definitive proxy statement in connection with A2’s solicitation of proxies for the special meeting to be held to approve the acquisition because these proxy statements will contain important information about Boise, A2 and the proposed acquisition. The definitive proxy statement will be mailed to A2’s stockholders as of a record date to be established for voting on the proposed acquisition. Stockholders will also be able to obtain a copy of the definitive proxy statement once it is available, without charge, at the SEC’s Web site at http://www.sec.gov or by directing a request to: Aldabra 2 Acquisition Corp., c/o Terrapin Partners, LLC, 540 Madison Avenue, 17th Floor, New York, New York 10022, telephone: 212-710-4100. A2, its current directors, executive officers and representatives, and certain individuals nominated to serve as A2 directors or executive officers following the proposed acquisition may be deemed to be participants in the solicitation of proxies from A2's stockholders in connection with such acquisition. In addition, Lazard Capital Markets LLC and Pali Capital, Inc., two of the underwriters for A2’s IPO, may assist in these efforts and may also be deemed to be participants in such solicitations of proxies. In connection with our IPO, A2 has agreed to pay the underwriters for the IPO an underwriting discount, a portion of which (in the amount of $12,420,000) will not be payable unless and until we complete a business combination. A2 will not pay the underwriters additional fees in connection with any such efforts. Information regarding A2's current directors and executive officers is available in A2's Registration Statement on Form S-1 (Registration Nos. 333-141398 and 333-143890), which was filed with the SEC on March 19, 2007, and subsequent amendments thereto, and are also contained in A2's preliminary proxy statement. Other information regarding the participants in the proxy solicitation and a description of their direct and indirect interests, by security holdings or otherwise, are set forth in the proxy statements currently and to be filed with the SEC in connection with the proposed acquisition. 4 Madison Dearborn Ownership October 2004: Boise Cascade Corporation forest products assets purchased by MDP February 2005: Boise sold timberlands February 2006: Boise purchased Central Texas Corrugated (“CTC”) Increased containerboard integration from 54% to 74% July 2007: Boise invested $80MM to reconfigure 240,000 tpy Wallula #3 machine Produce pressure sensitive paper in addition to commodity mix 5 Introduction: The Boise Paper Company Transaction Aldabra 2 Acquisition Corp. is a special purpose acquisition company Raised $414 million of gross proceeds in its June 2et cash proceeds held in trust1 Boise will emerge as a public packaging and paper company by merging with Aldabra 2 Transformation in management, operation and name from Aldabra 2 to Boise Paper Company The new company will be separated from the building and forest products businesses Merger expected to close in the first quarter of 2008 6 Hypothetical Trading Range Based on LTM Stand-alone Adjusted EBITDA A2 Cash per Share estimated as of 10/1/07 Trading at Average Multiple of Recent Comparable Transactions2 Trading at Public Comps Mean3 Note: (1) Share price assumption based on the following calculation: [EBITDA Multiple * $250M (Boise’s LTM Stand-alone Adjusted EBITDA) - $908M (net debt)] ÷ 86.26M (primary shares). Primary shares are based on the following assumptions: (i) $38M of cash contributed by Boise Cascade to Boise, and no working capital adjustments based on the paper, packaging, and newsprint businesses of Boise Cascade; (ii) none of A2’s shareholders exercise their conversion rights, that the average closing price of A2’s common stock for the 20 trading days ending three trading days prior to the consummation of the merger is $9.77 and a $12M working capital adjustment based on A2’s expected cash balance at closing. For details on the calculation of LTM Stand-alone Adjusted EBITDA, refer to pages 32 and 33. (2) See Recent Transactions table in the Appendix. (3) Universe of comparable companies consists of AbitibiBowater, Inc., Domtar, Inc., PH Glatfelter Co., International Paper Co., Neenah Paper, Inc., Packaging Corporation of America, Smurfit-Stone Container Corp., Weyerhaeuser Co. and MeadWestvaco Corp. as of 11/23/07. 7 Changes 2004 to 2007 Then Now Unfocused strategies Clear and differentiated strategy backed by asset investment Underutilized assets High asset utilization Contentious key customer relationships Close partnership with OfficeMax Indifferent employee relations Highly engaged workforce Limited management accountability Disciplined performance focus 8 Boise Overview Approximately 2.9 Million Tons of Annual Production Capacity and 4,800 Employees Wallula #3 Calendar St. Helens Waco Corrugator DeRidder Jackson #3 Paper Machine International Falls Paper Manufacturing St. Helens, Oregon Paper Manufacturing Wallula, Washington Salem, Oregon Nampa, Idaho Burley, Idaho Salt Lake City, Utah Regional ServiCenter Pico Rivera, California Paper Manufacturing International Falls, Minnesota Regional ServiCenter Bensenville, Illinois Waco, Texas Paper Manufacturing Jackson, Alabama Paper Manufacturing DeRidder, Louisiana UFS Mill / Converting UFS Paper Distribution Packaging
